Citation Nr: 0434498	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to February 3, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities prior to February 3, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
regional office (RO).  That rating decision, in pertinent 
part, denied the veteran's claims for an evaluation in excess 
of 50 percent for post-traumatic stress disorder and for a 
total disability rating based on individual unemployability.

In July 2002, the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Seattle, 
Washington.  A transcript of the hearing has been associated 
with the claims folder.

In October 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  Pursuant to that development, a VA examination 
of the veteran was conducted in February 2003.  

Subsequent to the Board's undertaking development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In November 2003, the Board remanded the case for the RO to 
consider the newly developed evidence.  

In a February 2004 rating action, the RO assigned a 100 
percent schedular evaluation to the veteran's service 
connected post-traumatic stress disorder effective from 
February 3, 2003, the date of the VA examination.  The 
veteran's appeal remains unresolved for the period prior to 
that date.  Thus, the issues remaining before the Board are 
those listed on the first page of this document.

In June 2004, the Board remanded the case for the RO to send 
the veteran a VCAA letter.  A letter was issued in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the previous remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
This law eliminated the concept of a well- grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board's previous remand noted that the claims folder did 
not contain a VCAA letter, and the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra.  In particular, the veteran had not been 
informed of the type of evidence needed to substantiate his 
claims for an evaluation in excess of 50 percent for post-
traumatic stress disorder prior to February 3, 2003, and for 
a total rating based on individual unemployability prior to 
February 3, 2003.

The remand requested that the RO inform the veteran by letter 
of the specific types of evidence necessary to substantiate 
the claims noted above, noting the differences in the type of 
evidence required to support the claims for an increased 
schedular evaluation and for a total rating based on 
individual unemployability for the relevant period.  

As pointed out by the veteran's representative, the RO's 
letter to the veteran dated in July 2004 did not address 
specifically what types of evidence would be necessary to 
substantiate the veteran's claims for increased schedular 
and/or TDIU ratings for the period prior to February 3, 2003, 
but rather (improperly) requested evidence of an increase in 
the present level of disability, including recent medical 
records (preferably within the past twelve months).  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case must be remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for an evaluation in excess of 
50 percent for post-traumatic stress 
disorder prior to February 3, 2003, and 
for a total rating based on individual 
unemployability prior to February 3, 
2003.  In particular, the veteran should 
be informed of the type of evidence 
necessary in order to substantiate his 
claims for an evaluation in excess of 50 
percent for post-traumatic stress 
disorder prior to February 3, 2003, and 
for a total rating based on individual 
unemployability prior to February 3, 
2003.  The veteran should be further 
informed by letter of the specific types 
of evidence necessary to substantiate the 
claims noted above, noting the 
differences in the type of evidence 
required to support the claims for an 
increased schedular evaluation and for a 
total rating based on individual 
unemployability for the relevant period.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  After the above requested action has 
been completed, the originating office 
should readjudicate the claims of 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder prior to February 3, 2003, and 
for a total rating based on individual 
unemployability prior to February 3, 
2003.  The veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, and be afforded 
the appropriate time in which to respond.  
Then, if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




